Citation Nr: 1704113	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  14-44 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the military from September 1961 to September 1963. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Atlanta, Georgia. Jurisdiction resides with the Atlanta RO. 

This appeal has been advanced on the Board's docket pursuant to.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are due to military noise exposure during his service as a light weapons infantryman in Korea.  The case was previously remanded in December 2015 to obtain an addendum medical opinion, as the opinion from a December 2011 VA examination was inadequate.  A medical opinion was obtained in December 2015.  However, as with the previous opinion, this opinion did not consider the Veteran's prior lay statements indicating that his hearing loss and tinnitus began soon after he was exposed to noise from tanks and weapons firing during service.  Thus, that opinion was also considered inadequate and the case was remanded once again by the Board in May 2016. 

In June 2016, the Veteran submitted private medical treatment records.  These private medical treatment records are the same records that were previously submitted by the Veteran. Both of these submissions by the Veteran consist of the private audiology examination by ENT and Allergy Associates of South Georgia and an opinion given by an audiologist, J. C.  

Subsequent to the June 2016 submission, a VA medical examiner issued an opinion in June 2016 that was identical to the December 2015 opinion, which stated that there was no evidence that could support J. C's opinion.  Later, in a September 2016 VA addendum opinion, the medical examiner clarified that he had already reviewed the private medical records and opinion by J. C when the Veteran submitted it the first time, and thus his opinion had not changed. 

There is no rationale given by the medical examiner for finding that the Veteran's lay statements were "hearsay" regarding the in-service onset of his hearing loss symptoms.  The Veteran's statements are considered competent evidence to report symptoms that are observable.  If the examiner rejects the evidence as to when the Veteran first observed these symptoms, the examiner must state the medical reasoning for such rejection.  Therefore, the VA opinion is inadequate and the claim must be remanded for a new VA opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner must fully address and discuss the Veteran's lay statements regarding the in-service onset of his hearing loss symptoms. 

Accordingly, the case is remanded for the following action:

1.  An addendum opinion from the examiner who provided the June 2016 and September 2016 VA opinion must be obtained.  It the examiner is not available, another appropriate physician must provide the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must review the evidence of record, with attention to the service treatment records, post-service medical evidence, and the Veteran's statements of onset during service, to include the statements during August 2011 and January 2015 private examinations indicating that his hearing disorders began soon after he was exposed to noise from tanks and weapons firing during service.  

The examiner must provide an opinion as to whether any degree of the Veteran's hearing loss and tinnitus are related to his active service, to include in-service noise exposure.  The examiner must also state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss. 

The examiner must convert the Veteran's August 1963 pure tone thresholds from American Standards Association (ASA) standards to International Standard Organization (ISO-ANSI) standards prior to rendering any opinion.

In rendering the opinion, the examiner must be mindful that although hearing loss and tinnitus may not be shown in service or at separation from service, service connection can still be established if the evidence shows that they are actually due to incidents during service. 

A complete rational for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The addendum report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner corrective procedures must be implemented. 

4.  After the above development has been completed and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be re-adjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

